(Page 1

of

SUPERIC COURT OF THE DISTRICT OF COLL JIA
CIVIL DIVISION Civil Actions Branch
500 Indiana Avenue, N.W., Suite $000, Washington, B.C. 20001
Telephone: (202) 879-1133 » Website: www.decourts.goy

 

WENDA HARBOUR

Vs. CA. No. 2021 CA 002184 B
UNIVERSITY CLUB OF WASHINGTON DC AND ITS BOARD OF

INETIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-1, itis hereby ORDERED as follows:

(1) This case is assigned to the judge and calendar designated below. All future filings in this case shall
bear the calendar number and the judge’s name beneath the case number in the caption.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of service on each defendant of
copies of (a) the summons, (b) the complaint, and (c) this {nitial Order and Addendum. The court will dismiss
the claims against any defendant for whom such proof of service has not been filed by this deadline, unless the
court extended the time for service under Rule 4(m).

(3) Within 21 cays of service (unless otherwise provided in Rule 12), each defendant must respond to the
complaint by filing an answer or other responsive pleading. The court may enter a default and a default
judgment against any defendant who does not meet this deadline, unless the court extended the deadline
under Rule 55(a).

(4) At the time stated below, all counsel and unrepresented parties shall participate in a remote hearing to
establish a schedule and discuss the possibilities of settlement. Counsel shall discuss with their clients before the
hearing whether the clients are agreeable to binding or non-binding arbitration. This order is the only notice
that parties and counsel will receive concerning this hearing.

(5) If the date or time is inconvenient for any party or counsel, the Civil Actions Branch may continue the
Conference once, with the consent of all parties, to either of the two succeeding Fridays. To reschedule the
hearing, a party or lawyer may call the Branch at (202) 879-1133. Any such request must be made at least seven
business days before the scheduled date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, cach judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http:/iwww.decourts.pov/,

 

Chief Judge Anita M. Josey-Herring

Case Assigned to: Judge SHANA FROST MATIN!

Date: July 2, 2021

Initial Conference: REMOTE HEARING - DO NOT COME TO COURTHOUSE
SEE REMOTE HEARING INSTRUCTIONS ATTACHED TO INITIAL ORDER

 

9:30 am, Friday, October 01, 2021
Location: Courtroom 517
500 Indiana Avenue N.W.
WASHINGTON, DC 29001

i CAIO-60
(Page 2

of

33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 2 of 33

ADDENDUM TO INITIAL ORDER APFECTING
ALL MEDICAL MALPRACTICE CASES

D.C, Code § 16-2821, which part of the Medical Malpractice Proceedings Act of 2006, provides,  "[a] fter
action Is filed in the court against a healthcare provider alleging medical malpractice, the court shall require the parties to
enter into mediation, without discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference (‘ISSC""), prior to any further
litigation in an effort to reach a settlement agreement. The early mediation schedule shall be included in the Scheduling
Order following the ISSC. Unless all parties agree, the stay of discovery shall not be more than 30 days after the ISSC."

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will notify all attorneys
and pre se parties of the date and time of the early mediation session and the name of the assigned mediator. Information
about the early mediation date aiso is available over the internet at htips://www:decourts.gov/pa/. To facilitate this process,
all counsel and pro se parties in every medical malpractice case are required to confer, jointly complete and sign an
BARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the ISSC.
D.C, Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be obtained at
www.decourts.gov/medmalmediation. One form is to be used for early mediation with a mediator from the multi-door
medical malpractice mediator roster; the second form is to be used for early mediation with a private mediator. Plaintiff's
counsel is responsible for eFiling the form and is required to e-mail a courtesy copy to earlymedmal@dese.gov.
Unrepresented plaintiffs who elect not to eFile must either mail the form to the Multi-Door Dispute Resolution Office at,
Suite 2900, 410 E Street, N.W., Washington, DC 20001, or deliver if in person if the Office is open for in-person visits.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute Resolution Division,
with biographical information about each mediator, can be found at www.decourts.gov/medmalmediation/mediatorprofiles.
All individuals on the roster are judges or lawyers with at feast 10 years of significant experience in medical malpractice

litigation. D.C, Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one. D.C. Code § 16-
3823(b).

The following people are required by D.C. Code § 16-2824 to attend personally the Early Mediation Conference:
(1) all parties; (2) for parties that are not individuals, a representative with settlement authority; (3) in cases involving an
insurance company, @ representative of the company with settlement authority; and (4) attorneys representing each party
with primary responsibility for the case.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must eFile with the Court a
report prepared by the mediator, including a private mediator, regarding: (1) attendance; (2) whether a settlement was
reached; or, (3) if a settlement was not reached, any agreements to narrow the scope of the dispute, limit discovery,
facilitate future settlement, hold another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826, Any Plaintiff who is unrepresented may mail the form to the Civil Actions Branch at [address] or
deliver it in person if the Branch is open for in-person visits. The forms to be used for early mediation reports are available
at www.dccourts.gov/medmal mediation,

Chief Judge Anita M. Josey-Herring

hw

CAIO-60
(Page 3

CV-3110 [Rev. June 2017]

of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 3 of 33

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
Seccién de Acciones Civiles
$00 Indiana Avenue, N.W., Suite 5000, Washington, BC. 20001
Teléfono: (202) 879-1133 Sitio web: www.dcecourts.gov

 

 

Demandanite
contra

Naimero de Caso:

 

Demarndada

CITATGRIO
Al susodicho Demandade:

Por la presente se le cita a comparecer y se le require entregar una Contestacidn a la Demanda adjunta, sea en
persona o por medio de un abogado, en el plazo de veintidin (21) dias contados después que usted haya recibido este
citatorio, excluyendo el dia misma de fa entrega del citatorio. Si usted esta siendo dernandado en calidad de oficial o
agente del Gobierno de los Estados Unidos de Norteamérica o del Gobierno dei Distrito de Columbia, tiene usted
sesenta (60) dias, contados después que usted haya recibido este citatorio, para entregar su Contestacién. Tiene que
enviarte por correo una copia de su Contestacién al abogado de la parte demandante. El nombre y direccién del
abogado aparecen al final de este documento. Si e{ demandado no tiene abogado, tiene que enviarle al demmandante una
copia de ja Contestacion por correo a la direccién que aparece en este Citatorio.

A usted también se le require presentar la Contestacian original al Tribunal en la Oficina 5000, sito en 560
Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.nu, de lunes a viernes o entre las 9:00 a.m. y las 12:09 del mediodia
los sdbados. Usted puede presentar Ja Contestacién original ante cl Juez ya sea antes que usted le entregue al
demandante una copia de la Contestacién 0 en el plazo de siete (7) dias de haberle hecho la entrega al demandante, 51
usted incumple con presentar una Contestacién, podria dictarse un fallo en rebeldia contra usted para que se haga
efective el desagravio que se busca en la demanda.,

SECRETARIO DEL TRIBUNAL

 

Nombre de] abogado del Demandante

 

 

 

 

 

Por:
Direecién Subsecretarto
Fecha
Teldlono
OUR BR, IT BIE (202) 479-4828 Veuillez appeler au (202) 879-4828 pour une traduction Bx co avét bai dich, hay gol (202) 879-4928
eheabiee soins 202) 879-4828 See earth Lhe PNT Dory Aer y? (202) 879-4828 eka

IMPORTANTE: $1 USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO 0, $1 LUEGO DE CONTESTAR. USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
DICTARSE UN FALLO EN REBELDIA CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y¥ PERJUICIOS U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRIA RETENERSELE SUS INGRESOS, O
PODRIA TOMARSELE SUS BIENLES PERSONALES 0 BIENES RAICES Y SER VENDIDOS PARA PAGAR BL FALLO. SI
USTED PRETENDE OPONERSE A ESTA ACCION, NO DEJE DE CONTESTAR Ld DEMANDA DENTRO DEL PLAZO
EXIGIDO.

Si desea conversar con un ahogade y le parece que no puede pagarle a uno, lame pronto 4 una de nuestras oficinas del Legal Aid
Society (202-628-1161) 0 ¢] Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000 del 500
indiana Avenue, N.W.. para informarse sobre otres lugares donde puede pedirayuda al respecto.

Vea al dorso ci origisial en inglés
See reverse side for Engtish original

Super, Ct. Civ, R. 4
(Page 4

of

33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 4 of 33
Filed
D.C, Superior Court
08/99/2021 16:02am
Cierk of the Court

IN THE SUPERIOR COURT
FOR THE DISTRICT OF COLUMBIA

WENDA HARBOLR,
7844 River Rock Way,
Columbia, MD 21044

Plaintiff, Case No. 2021 CA 002184 B

¥v.
Jury Trial Demanded
UNIVERSITY CLUB OF
WASHINGTON DC

And it’s BOARD OF GOVERNORS
1135 16" St. NW

Washington, DC 20036

Defendant.

a ee er

 

COMPLAINT

Comes now Plaintiff, Wenda Harbour (hereinafter “Plaintiff or “Ms. Harbour’),
by and through undersigned counsel, with this Complaint for compensatory, equitable
and declaratory relief against her employer University Club of Washington, DC
(hereinafter “Defendant” or “UCLUBDC”), asserting wage theft in violation of the
District of Columbia Wage Theft Prevention Act of 2014, DC Code § 32-1301. et seq.,
violation of the Accrued Sick and Safe Leave Act, DC Code § 32-531.01, unlawful
discrimination and retaliation on the basis of race, gender and disability, in violation of
the District of Columbia Human Rights Act, DC Code § 2-1401.01 et seq., negligence
and negligent infliction of emotional distress, and negligent supervision and states as

follows:
(Page 5 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 5 of 33

PARTIES
1. Plaintiff! Wenda Harbour is an African American woman with a disclosed
disability, who has been employed by UCLUBDC since October of 2018.
2, Defendant UCLUBDC is a private club with more than 2,000 members and is also
a place of public accommodation that is governed by a Board of Governors, receives dues
for membership, and serves as a venue to the larger public for events and receptions.
UCLUBDC is a District of Columbia entity with its principal place of business located at
1135 16" St. NW, Washington DC 20036.
JURISDICTION AND VENUE
3, This Court enjoys subject matter jurisdiction over the matter as all actions that are
the subject of this Complaint took place in the District of Columbia, Defendant is a
resident of the District of Columbia, and all claims herein are brought pursuant to the law
of the District of Columbia.
4. Venue in the District of Columbia is appropriate because all documents relevant
to Plaintiff's claims are located in the District of Columbia, as are witnesses to the events
and actions that are the subject of the claims herein.
RELEVANT FACTS
5, Plaintiff has been employed by UCLUBDC since October of 2018 as Director of
the Events Department, which is a full-time exempt employee role.
6. At the time she was hired, UCLUBDC had six (6) Department Directors. Plaintiff

was and remains the only African American woman Director.
(Page 6 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 6 of 33

7. Plaintiff has thirty (30) years of experience in full life-cycle event management,
strategic planning, organizational operations, sales and marketing, and corporate
communications.

8. As Director of the Events Department, her job responsibilities include managing
the Event Department’s operations, event sales, marketing, planning, and staffing the
oversight of execution of banquet services for private and member events.

Gg. Plaintiff was subject to work rules and procedures that were outlined in the
UCLUBDC Employee Handbook.

10. At the time she was hired, Plaintiff had sixteen (16) direct reports, including the
Banquet Manager, Ahmad Nahgbi, and Assistant Banquet Manager Walter Gutierrez,
who were responsible for executing Plaintiff's plans and directions for scheduled events,
and supervising the banquet staff of the venue.

11. Plaintiff's job responsibilities were primanly to work with patrons who booked
the club’s facilities for events, to work out the details of the venue set up, catering needs,
decoration and other event details, and to price out the requirements, communicate the
event plans to her subordinates, and ensure that the events go smoothly.

12, The majority of this work was done by phone calls and electronic mail. Plaintiff
was typically at the venue at the start of events, but did not actually have to be there for
the duration of events, even if UCLUBDC preferred for her to be present at events.

13, Because of the nature of her planning work, and because, unlike other Directors,
Plaintiff was not given a private office from which to work, Plaintiff often worked

remotely from her home office.
(Page 7

of

33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 7 of 33

14, Plaintiff was given the ability to work remotely almost immediately after her
hiring, in November of 2018, That is when she was provided the UCLUBDC computer
network credentials to work remotely as needed.

15. Plaintiff frequently worked remotely as often as several days every week, from
November 2018 until the COVID pandemic (hereinafter “COVID”) hit the District of
Columbia.

16. Current UCLUBDC General Manager, Brian Donohoe (hereinafter “Mr.
Donohoe”), was aware of the fact that Plaintiff worked remotely from home on multiple
occasions, as was UCLUBDC Human Resources Manager Paula Clarke, they both
approved Plaintiff to be fully compensated for the days when she worked from home.

17. From October 2018 to February of 2020, Plaintiff was so effective in her role as
Director of Events that revenue from that Department increased by approximately 25%.
18. However, in early 2020, the Banquet Manager, and the Banquet Captain, both of
whom were subordinate to and reported to Ms. Harbour, resigned from UCLUBDC.
Plaintiff, therefore, conducted their tasks as well with the understanding that those roles
would be filled.

19. Before their positions could be filled, COVID struck the District of Columbia.

On or about March 16, 2020, UCLUBDC closed to the public due the national COVID
pandemic. Nevertheless, the management team was expected to work remotely,
responding to correspondence from members and customers, and carrying out other
important business-related work,

20, On or about April 22, 2020, essential public-facing workers returned to wark,

while some managers and coordinators continued to work remotely.
(Page 8 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 8 of 33

21. UCLUBDC informed essential staff that they were going to be paid 75% of their
full salary, as a cost-cutting measure, while UCLUBDC operations were curtailed.

22, On information and belief, this 25% pay cut was not actually applied to all
salaried staff, or for the same amount of time. Rather, UCLUBDC continued to pay some
salaried staff their full salary, and reinstated full salary to others sooner, based on purely
subjective decision-making by Mr. Donohoe.

23. On information and belief, Plaintiff was paid less or underpaid during this period,
as compared to other Directors who were not African American women.

24, On or about June 1, 2020, approximately thirty (30) staffers were required to
return to in-person work, scheduled Tuesdays through Fridays, and were allowed to work
remotely on Mondays.

25, Plainnf! suffers from several chronic health conditions, including Chronic
Obstructive Pulmonary Disease (hereinafter “COPD”), which is an auto-immune
condition that renders Plaintiff very susceptible to respiratory illness.

26. Plaintiff disclosed to Defendant that she suffered from COPD, and other
conditions, and Defendant was aware of Plaintiff's health conditions prior to the COVID
outbreak.

27. On or about June 17, 2020, Plaintiff asked UCLUBDC for a reasonable
accommodation based on the recommendation of her personal physician, of being
allowing her to continue to work remotely to minimize her potential exposure to the

COVID. Plaintiff's request was supported by a letter from her medical provider.
(Page 9 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 9 of 33

28. At the time, there was no vaccine available, COVID was spreading rampantly,
and even the wearing of masks and social distancing was not 100% effective in
preventing transmission of the virus.

29. Given the deadly nature of COVID, particularly for those who hand underlying
conditions that would make them more vulnerable to the virus and prone to severe, life-
threatening illness, Plaintiffs physician recommended that she be permitted to work
remotely and avoid public spaces as much as possible. This was the only accommodation
available at the time that would effectively protect Plaintiff from exposure.

30, The following day, on or about June 18, 2020, former General Manager Brian
Conroy (hereinafter “Mr. Conroy”) and Ms. Clarke met with Plaintiff, however, rather
than engaging in an interactive process to enact the doctor-recommended
accommodations, they insisted that Plaintiff be present on site for events, even though her
presence was not needed once the event planning was completed.

31. Additionally, in the conversation that took place on or about June 18, 2020, Mr.
Conroy and Ms. Clarke threatened Plaintiff with demotion to Banquet Manager (a
position that had previously reported to her) and to cut her pay by $27,000. Notably, Mr.
Conroy and Ms. Clarke pointed out that as Banquet Manager, Plaintiff would have to do
her work on-site.

32. Plaintiff reminded Mr. Conray and Ms. Clarke during the meeting that the
Banquet Manager position had been vacant for months, and that she had already absorbed
the Banquet Manager and Banquet Captain responsibilities, so a demotion would make

no sense and serve to penalize her unnecessarily.
(Page 10 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 10 of 33

33, Plaintiff also reminded Mr. Conroy and Ms. Clarke of the disability
accommodation recommended in the correspondence from her physician, pointing out
that what Mr, Conroy and Ms. Clarke were suggesting would put her health at immediate
risk.

34. During a follow-up meeting, Ms. Clarke emphasized to Plaintiff that UCLUBDC
did not have a “work-from-home policy,” and that regardless of her high-risk health
condition the club needed people in-house every day in case there was a need in any
department.

35, Plaintiff responded that her need to work from home was not a question of
convenience, but rather a necessary and reasonable accommodation of a sertous health
condition and disability under the laws of the District of Columbia Human Rights Act.

36. Despite the recommendation of Plaintiffs physician, and the out-of-control
spread of COVID and escalating number of deaths, Defendant nevertheless insisted that
Plaintiff be on site during events, and insisted that she come into the facility, even when
such was not required, in direct abrogation of the recommendation of Plaintif’s
physician.

37. On or about November 10, 2020, Ms. Harbour was exposed to COVID at an event
held at UCLUBDC. The guest speaker at the event tested positive and informed Mr.
Donohoe.

38. | Mr. Donohoe asked the Member Events Manager at the event if she had been
wearing a mask. Because the staffer stated that she had been wearing a mask, Mr,
Donohoe directed that employee not to say anything, and chose not to immediately

inform Plaintiff of her potential exposure to COVID.
(Page 11 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 11 of 33

39, Nevertheless, several persons at the event did end up testing positive fer COVID,
and on or about November 23, 2020, UCLUBDC informed all employees by written
letter that they had been exposed to COVID, and that they all should quarantine for two
weeks or until they could obtain a negative COVID test.

40. On or about November 14, 2020, four days after the date Plaintiff was exposed to
COVID, she developed a severe upper respiratory and sinus infections, and other
debilitating conditions that kept her extremely ill for more than five (5) weeks.

41. While the COVID test Plaintiff took came up negative, the tests were not
infallible, and Plaintiffs symptoms caused her great fear and emotional distress, given
her underlying condition.

42. Because so many staffers were diagnosed with COVID from that event, the entire
Food & Beverage operation at UCLUBDC was closed down for several weeks.

43. Even though Ms. Harbour was convalescing and recovering from the respiratory
infection at home, she was nevertheless still carrying out her work, being able to do so
effectively from her remote location.

44. On or about December 8, 2020, Mr. Donohoe and Ms. Clarke started demanding
that Plaintiff return to working on site, even though she was completing her tasks
remotely, and despite the fact that they had no way of assuring Plaintiff that she would
not again be exposed to COVID.

45. Before risking her health again, Plaintiff sought guidance from her physician
about what todo. By letter dated December 17, 2020, Plaintiff's physician recommended
that Plaintiff continue to work from home until she could be vaccinated and until she was

back to full strength.
(Page 12

of

33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 12 of 33

46. Mr, Donohoe and Ms, Clarke were not pleased with this recommendation and

mentioned to Plaintiff on several occasions that UCLUBDC did not have a “work-from-

”

home policy.” At no time did either Mr. Donohoe or Ms. Clarke admit or recognize that
Plaintiff was working from home as an accommodation of her disability, not as a
convenience,

47. On information and belief, several other employees, including Department
Directors who were similar situated, were allowed to work exclusively or principally
from home, without reprisal or censure from Mr. Donohoe or Ms. Clarke.

48. Plainuff is the only African American woman Department Director and was
singled out to be pressured to return to on-site work because of her race and her gender.
49. Plaintiff was singled out to be pressured to return to on-site work, when such was
not necessary, as retaliation for her request for a reasonable accommodation.

50, On or about December 9, 2020, Mr. Donohoe and Ms. Clarke started requiring
Plaintiff to record her full 8-hour workdays as 4-hours of work and 4-hours of sick time,
regardless of the hours she worked.

51. Per the UCLUBDC handbook, sick leave is earned and accrued paid time off, and
is a benefit that employees are entitled to, based on time worked.

52. Ms. Clarke told Plaintiff that she would no longer accept timesheets from Plaintiff
that reflected her actual hours worked without pre-approval from Mr. Donohoe.

$3, At no point did Ms. Clarke or Mr. Donohoe state to Plaintiff that she had been
demoted, or that her position was being converted into a part-time position. Rather, by

correspondence, they indicated that half of Plaintiff's worked time would not be
(Page 13 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 13 of 33

compensable because she was working from home, in accordance with the
accommodation she requested, and that was recommended by her physician.

54. 9 Mr. Donohoe and Ms. Clarke made it patently clear to Plaintiff that if she wanted
to be fully and fairly compensated for her work, she would have to complete her tasks on-
site,

55. At the time, the Plainteff’s work resulted in the UCLUBDC events starting to get
busy again, and Plaintiff was working a full schedule to complete her tasks, In
correspondence, Mr. Donohoe made clear to Plaintiff that UCLUBDC was short-staffed
and that he was being slammed with work. It was his desire and insistence that Plaintiff
come back on-site to assist with the flow of work.

$6, Upon information and belief, Mr. Donohoe did not make such a request of several
other Department Director employees, and did not explore any options, other than
trespassing on Plaintiffs needed accommodation.

37. Mr. Donohoe and Ms. Clarke forced Plaintiff to obtain pre-approval to be
compensated for a full-day’s work. Absent such pre-approval, Plaintiff would only be
compensated for half of the hours she worked.

58. Defendant was aware that Plaintiff was working full time because they
corresponded with her about tasks she was completing.

39, On or about March 17, 2021, Plaintiffs physician provided a release that allowed
her to return to on-premises work once she had received her second COVID vaccine and
had waited the sufficient period for full immunity to be achieved.

60. The next day after giving Defendant that letter, on March 18, 2021, Ms. Clarke

told Plaintiff that the sick leave balance of 74 hours on Plaintiff's paycheck stub was

10
(Page 14

of

33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 14 of 33

“incorrect,” and thus that Plaintiff's vacation balance would be deducted for the hours
that Plaintiff was working from home.

61. When Plaintiff complained about this unprecedented and unfair treatment, Ms.
Clarke informed Plaintiff that the vacation and sick time allocations and calculations
were entered “manually,” by her and were therefore, at times, “incorrect,” and further
threatened Plaintiff that Ms. Clarke intended to go back in time to the beginning of
Plaintiffs tenure to find more sick leave and vacation “mistakes” to deduct from
Plaintiff's ledger. Plaintiff interpreted this statement as a threat.

62. Defendant made clear that if Plaintiff wanted to be paid in accordance with her
job title and exempt status, she would have to retum to work on-site. Upon information
and belief, this unorthadox pay scheme was an attempt to strong-arm Plaintiff into
returning to work before she was fully vaccinated.

63, Plaintiff was singled out for this treatment and other Department Directors were
not subject to the same rules. On information and belief, the Director of Room
Operations was granted permission to work from home in April 2020 without having to
record her time as sick leave or vacation leave.

64. Plaintiff returned to work on-site in May of 2021 and hired counsel to pursue her
claims against her employer.

05, On or about May 25, 2021, approximately thirty (30) days after Plaintiff hired
counsel, and UCLUBDC and its Board of Governors were placed on notice of Plaintiff’s
claims via correspondence from undersigned counsel, Defendant hired a Director to place
above Plaintiff, and required Plaintiff to report to him, which was effectively a demotion.

Defendant did not do this to any other Director level employee.

il
(Page 15 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 15 of 33

66. On or about June 24, 2021, Plaintiff tripped and fell from tripping on a rotted and
raised floorboard at the facility that was an unsafe hazard in the workplace.
67, Defendant was made aware of the many raised floorboards and the hazard it
posed to workers but did not take adequate steps to repair the hazard or mitigate the threat
to employees and patrons.
68. — Plaintiff fell hard and injured her ankle and arm and pulled muscles in her chest
back, neck and shoulder. She went to the emergency room for treatment and suffered
severe pain and emotional distress from the incident.
69. The full extent of Plaintiff’s injuries from the fall is not known at this time, nor
has she received a full diagnosis, but she has been prescribed pain killers and is suffering
from severe pain in her back, neck and chest and difficulty breathing.
CAUSES OF ACTIONS
INDLVIDUAL CLAIMS
CLAIM I
(Failure to Reasonable Accommodate a Disability)
District of Columbia Code Section § 2-14-1.01 e¢ seq.
70. Plaintiff reasserts all allegations in the previous paragraphs as if fully restated
herein.
71. Plaintiff is a person with a disability that was disclosed to and known by
UCLUBDC.
72. Whereas in normal circumstances, Plaintiff required little or no accommodation,
her disability (COPD) made her particularly vulnerable to the COVID virus and put her

in a high-risk category for exposure.

12
(Page 16 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 16 of 33

73. At the time that Plaintiff asked for a reasonable accommodation of her disability,
there was no better or more effective accommodation of her disability than working
remotely to minimize exposure to the virus.

74, Plaintiff's physician recommended that Plaintiff work remotely to minimize her
exposure to the COVID virus on two separate occasions.

75, Defendant was able to conduct its business without Plainuff being physically
present at the work premises.

76, On several occasions, Plaintiff worked remotely during events at UCLUBDC.

77. Simply wearing a mask or social distancing, while generally effective, is not and
was not guaranteed to protect Plaintiff from exposure to COVID.

78. At all times relevant to this Complaint, the Center for Disease Control (hereinafter
“CDC”) recommended that persons with serious underlying conditions refrain as much as
possible from being in contact with others, which imcluded recommending that
employees with underlying conditions work remotely whenever possible.

79, Several UCBLUBDC employees who wore masks and engaged in social
distancing, were nevertheless exposed to and tested positive for COVID from working at
an event where the guest speaker carried the virus, including Plaintiff,

80. Defendant failed to accommodate Plaintiffs reasonable request for
accommodation by requiring her to work on sight during the COVID pandemic, in direct
contravention of Plaintiff's doctor’s recommendation.

81. Defendant failed to accommodate Plamtiff’s reasonable request for
accommodation by requiring her to work on site during the COVID pandemic when such

was not strictly necessary,

13
(Page 17 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 17 of 33

82. Defendant failed to accommodate Plainuff’s reasonable request for
accommodation by not assigning someone to do the on-site portion of the job, which was
normally completed by employees who reported to Plaintiff and could have been done by
someone other than Plaintiff.

83. Defendant failed to accommodate Plaintiffs reasonable request for
accommodation by failing to give her a private office to work in to minimize exposure to
COVID when she was on the premises. Plaintiff is the only Director who was not
provided a private office.

84. Defendant failed to engage in the interactive process in good faith, and pressured
Plaintiff to work on-site, thus endangering her health.

85. As a direct and proximate cause of Defendant’s violation of DC law, Plaintiff
suffered serious emotional and mental stress from working at a job site that was not safe
for her and could have exposed her to a virus that could easily have killed her.

86. Asa direct and proximate cause of Defendant’s violation of DC law, Plaintiff
suffered serious emotional and mental stress from working at a job site that was not safe,
and at which Plaintiff was, in fact, exposed to COVID.

87. The stress and fear that Plaintiff endured by having to go into a workplace that
could not keep her safe, and did not take adequate measures to keep her safe, contributed
to her becoming very ill from a respiratory infection and other itlnesses related to a
compromised immune system.

88. Plaintiff is therefore sceking damages of not Jess than $500,000, in addition to

interest, costs and reasonable attorney fees.

14
(Page 18

of

33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 18 of 33

CLAIM II
(Disability Discrimination/Disparate Treatment)
District of Columbia Code Section § 2-14-1.01 ef seg.

89. —- Plaintiff reasseris all allegations in the previous paragraphs as if fully restated
herein.
90, Qn several occasions, Defendant made clear to Plaintiff that it was displeased and

did not wish to accommodate her disability by allowing her to work remotely.

OT. Both Ms. Clarke and Mr. Donohoe stated to Plaintiff that UCLUBDC did not
have a “work from home policy,” repeatedly ignoring that Plaintiff was not working from
home in accordance with any UCLUBDC policy, but rather as a reasonable
accommodation of her disability.

92. Both Ms. Clarke and Mr. Donohoe decided that they would not pay Plaintiff for a
full day’s work if she was working remotely, as was necessitated by her disability, and
thus started docking her half of her pay for work she completed remotely.

93. At all times relevant, Plaintiff was classified as an exempt employee, and should
not have been docked for any work time.

94, Both Ms. Clarke and Mr. Donohoe made clear that Plaintiff would have been
compensated for the hours she worked if she had worked them on-site.

95. Mr. Donohoe and Ms. Clarke discriminated against Plaintiff in pay practices
because she had to work from home as an accommodation of a disability.

96, On information and belief, employees who did not require the same
accommodation were treated differently.
97, Defendant's disparate treatment of Plaintiff was unlawful and caused her

significant stress and anxiety.

15
(Page 19 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 19 of 33

98, Because Plaintiff suffers from an autoimmiune disorder, increased stress is
detrimental to her health and contributed to and exacerbate illnesses she endured.
99, Plaintiff is therefore seeking damages of not Jess than $500,000, in addition to
interest, costs and reasonable attorney fees.

CLAIM III

(Retaliation Based on Need for Reasonable Accommodation)
District of Columbia Code Section § 2-14-1.01 ef seq.

100. Plaintiff reasserts all allegations in the previous paragraphs as if fully restated
herein.

101. During all times relevant to this Complaint, Plaintiff was classified as a full-time
exempt employee.

102. Plaintiff, like all other employees, earned and accrued sick time and vacation time
as compensable time off.

103. Defendant forced Plaintiff to relinquish her paid time off in order to be paid for
the work she was performing.

104. Defendant mace clear that if Plaintiff came onto the premises to do the same
work, she would not have to relinquish her sick leave and vacation time.

105. Defendant was aware that Plaintiff was working remotely as a reasonable
accommodation for her disability.

106. When Plaintiff complained about the decision to dock her pay, Ms. Clarke warned
Plaintiff that she would go back in time and “find” more sick leave and vacation time to
dock from Plaintiff, alleging that other clerical errors on Ms. Clarke’s part could have

occurred because Ms. Clarke entered vacation and sick time “manually.”

16
(Page 20

of

33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 20 of 33

107. Plaintiff interpreted Ms. Clark's comment as a threat or promise to take additional
negative pay calculation actions.
108. Defendant’s decision to dock Plaintiff for working from home was punitive,
retaliatory and designed to financially pressure Plaintiff into risking her health in order to
work on site.
109. Defendant's actions were unlawful and without justification and caused Plaintiff
mental and emotional stress.
110. Plaintiff is therefore seeking damages of not less than $500,000, in addition to
interest, costs and reasonable attorney fees.
CLAIM [V
(Race & Gender Discrimination/Disparate Treatment)
District of Columbia Code Section § 2-14-1.01 ef seq.
111. Plaintiff reasserts all allegations in the previous paragraphs as if fully restated
herein.
112, Plaintiff is the only African American woman Department Director at
UCLUBDC,
113. Plaintiff was the only Director not given a private office from which to conduct
business, and which would have also mitigated to some extent her exposure to COVID.
114. On information and belief, Plaintiff was paid less than the other Directors, and
received less in bonus and benefits than the other Directors.
115. On information and belief, other Directors did not take a pay cut during the
COVID pandemic, whereas Plaintiff's salary was cut by 25%.
116. Plaintiff was singled out for her hours to be docked and was forced to relinquish

earned and accrued sick lime and vacation time. On information and belief, other
(Page 21 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 21 of 33

Department Directors, Managers, or Coordinators were not docked pay when they
worked remotely.
117. Plaintiff was forced to seek pre-approval from Mr. Donohoe to be compensated
for the work she needed to complete to do her job.
118. Mr. Donohoe was aware that Plaintiff knew her job and had no legitimate reason
to require Plaintiff to seek pre-approval 1o be compensated for her work.
119. On information and belief, Plaintiff was singled out and treated differently than
other Department Directors in having to seek pre-approval to be compensated for her
work,
120. Importantly, Plaintiff did not need to seek pre-approval from Mr. Donohoe to do
the work, only to be fully and fairly compensated for doing the work.
121. Plaintiff was subjected to this requirement when other Department Directors,
were not, because she is an African American woman.
122. As a direct and proximate cause of Defendant’s race and gender discrimination
against Plaintiff, Plaintiff suffered financial losses and emotional and mental stress and
anguish,
123. Plaintiff is therefore seeking damages of not less than $500,000, in addition to
interest, costs and reasonable attorney fees.
CLAIM V
(Race & Gender Discrimination/Retaliation)

District of Columbia Code § 2-14-1.04 ef seq.

124. Plaintiff reasserts all allegations in the previous paragraphs as if fully restated

herein.

18
(Page 22

of

33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 22 of 33

125. Plaintiff complained directly to the UCLUBDC General Manager, Mr. Donohoe
and to Ms. Clark, the Human Resources Manager, about the way she was being treated.
126. On several occasions, Plaintiff raised concerns about feeling threatened and
pressured to return to work when other non-African American women Directors were not
treated that way.

127. When Plaintiff raised concerns about being under-staffed and under-resourced in
her department prior to the pandemic, Ms. Clarke threatened to demote Plaintiff and cut
her pay by $27,000.

128. Plaintiffs pay was docked, and she was treated more harshly than similarly
situated Department Directors in retaliation for complaining about the way she was being
treated.

129, Ag a direct and proximate cause of Defendant’s retaliation against Plaintiff for
complaining about and opposing Defendant’s race and gender discrimination against her,
Plaintiff suffered financial losses and emotional and mental stress and anguish.

130. Defendant also de facto demoted Plaintiff as retaliation for her complaining about
Defendant’s unlawful race and gender discrimination by hiring someone over her and
making her report to the new hire, who knew nothing about the operations of
UCLUBDC, thus making Plaintiff the only Department Director with a direct supervisor
other than the General Manager,

131. Plaintiff is therefore seeking damages of not less than $500,000, in addition to

interest, costs and reasonable attorney fees.

19
(Page 23 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 23 of 33

CLAIM V1
(Wage Theft)
DC Wage Theft Prevention Act § 32-1308 ef seq.
132. Plaintiff reasserts all allegations in the previous paragraphs as if fully restated
herein.
133. Plaintiff is classified as a full-time employee, who was never asked, and never
agreed to convert to part-time employment status.
134. Plaintiff is an exempt employee who has never received overtime pay for work
she did in excess of 40-hours per week.
135. Plaintiff is an exempt employee who has never received overtime pay for work
she did in excess of 8 hours per day.
136. Plaintiff earned and acerued paid sick leave and vacation time in accordance with
UCLUBDC’s employee handbook. policies.
137. Defendant forced Plaintiff to work without being compensated for her work, and
instead required her to relinquish accrued paid sick time and vacation time in order to
receive payment for her work.
138. Defendant was aware that Plaintiff was engaged in compensable work for the time
she was being forced to relinquish accrued paid tme off.
139, Defendant needed the work Plaintiff completed to be done, and informed Plaintiff
that her tasks needed to be completed for Defendant's benefit.
140. Defendant’s demand that Plaintiff work without being paid for her work was
unlawful and constitutes wage theft.
141. Plaintiff therefore seeks treble damages, fees, costs, attorney's fees and the

maximum compensation allowed by District of Columbia law.

20
(Page 24 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 24 of 33

CLAIM VII
(Wage Theft/Retaliation)
DC Wage Theft Prevention Act § 32-1308 et seq.
142. Plaintiff reasserts ail allegations in the previous paragraphs as if fully restated
herein.
143. On several occasions, Plaintiff complained to Mr. Donohoe and Ms. Clarke that
being forced to relinquish earned and accrued paid sick leave and vacation time was
unfair to her.
144, In response, Ms. Clarke threatened to go back through all of Plaintiff's earnings
statements to find more accrued sick leave and vacation days to force Plaintiff to
relinquish.
145. Ms. Clarke’s comment and threat was made to intimidate and silence Plaintiff and
to force her to stop opposing and objecting to Defendant’s unlawful pay practices.
146. Defendant also de facto demoted Plaintiff as retaliation for her complaining about
Defendant's unlawful pay practices, by hiring someone over her and making her report to
the new hire who knew nothing about the operations of UCLUBDC, thus making
Plaintiff the only Department Director with a direct supervisor, other than the General
Manager,
147. As a direct and proximate cause of Defendant’s retaliation against Plaintiff,
Plaintiff suffered financial losses, and mental and emotional stress and anxiety.
148. Plaintiff therefore seeks treble damages, fces, costs, attorney’s fees and the

maximum compensation allowed by District of Columbia law.

21
(Page 25

of

33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 25 of 33

CLAIM VUI
(Failure to Pay Accrued Sick Leave)
District of Columbia Code § 32-531.01 ef seq.

149. Plaintiff reasserts all allegations in the previous paragraphs as if fully restated
herein.

150. Defendant is an employer in the District of Columbia subject to the Accrued Sick
and Safe Leave Act of 2008.

I51. By forcing Plaintiff to relinquish accrued sick leave for purposes other than being
off work for actually being sick, or for any purpose enumerated in the District of
Columbia Sick and Safe Leave Act, Defendant functionally abrogated Plaintiff's sick
leave altogether.

152. Defendant’s actions were unlawful and deprived Plaintiff of the use of her sick
leave as intended by District of Columbia law.

153, Defendant was aware that Plaintiff suffers from a medical condition and disability
that requires her to periodically seek medical care, including appointments with medical
providers.

154. By depriving Plaintiff of sick leave that she could use for such medical care, in
order for her to be paid for compensable work, Defendant placed Plaintiff in a position
where future medical appointments or illness would be non-compensable,

155. Defendant's actions violated the law and caused Plaintiff unnecessary anxiety and
stress.

156. Plaintiff therefore seeks the maximum compensation allowable by law for

Defendant’s violation of District of Columbia law.

22
(Page 26

of

33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 26 of 33

CLAIM IX
(Retaliation fer Objecting to a Failure to Pay Accrued Sick Leave}
District of Columbia Code § 32-531.01 et seq.
157. Plaintiff reasserts all allegations in the previous paragraphs as if fully restated
herein,
158. On several occasions, Plaintiff complained to Mr. Donohoe and Ms. Clarke that
being forced to relinquish earned and accrued paid sick leave and vacation time was
unfair to her,
159. In response, Ms. Clarke threatened to go back through all of Plaintiff's earnings
statements to find more accrued sick leave and vacation days to force Plaintiff to
relinquish.
160. Ms. Clarke's comment was made to intimidate and silence Plaintiff and to force
her to stop opposing and objecting to Defendant’s unlawful pay practices.
16%. Defendant also de facto demoted Plaintiff as retaliation for her complaining about
Defendant’s unlawful pay practices by hiring someone over her and making her report to
the new hire who knew nothing about the operations of UCLUBDC, thus making
Plaintiff the only Department Director with a direct supervisor, other than the General
Manager.
162, As a direct and proximate cause of Defendant's retaliation against Plaintiff,
Plaintiff suffered financial losses, and mental and emotional stress and anxiety,
163. Plaintiff therefore seeks the maximum compensation allowed by District of

Columbia law.
(Page 27 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 27 of 33

CLAIM X
(Negligent infliction of Emotional Distress}

164. Plaintiff reasserts all allegations in the previous paragraphs as if fully restated
herein.

165. Plaintiff suffers from COPD, which is a chronic autoimmune disease of the lungs
and respiratory system. Defendant was informed of Plaintiffs condition and was advised
by her health care provider to allow Plaintiff to work remotely to minimize her exposure
to COVID.

166. The CDC published guidance that strongly advised those with underlying
conditions, especially with conditions affecting the heart and lungs, such as asthma and
COPD, to take maximum precautions, because the coronavirus was much more likely to
cause severe illness requiring hospitalization and often death tn those with such
underlying conditions.

167. Despite both the recommendation of Plaintiff's health care provider and the CDC,
Defendant insisted that Plaintiff be on-site for events, instead of delegating those duties to
another employee.

168. On or about November 10, 2020, as a direct result of Defendant’s demand,
Plaintiff was exposed to COVID while working an event at UCLUBDC.

169. Four days later, Plaintiff became very il with a respiratory infection, and
eventually with shingles and other complications.

170. Defendant did not tell Plaintiff that she was exposed to COVID until on or about

November 23, 2020.

24
(Page 28 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 28 of 33

171. Given ber symptoms and illness, for weeks Plaintiff reasonably believed she was
suffermg from COVID. This caused her extreme stress and anxiety and exacerbated and
contributed to the severity and duration of her illness.

172. Mr. Donohoe was aware of Plaintiff's disability and demonstrated callous
disregard for her wellbeing in choosing to remain silent about her exposure to COVID.
173. Plaintiff's illness lasted more than five weeks and caused her severe pain and
physical discomfort.

174. Defendant's negligence in failing to inform Plaintiff of her exposure to COVID
was outrageous and without justification.

175. As a direct and proximate cause of Defendant’s negligence, Plaintiff suffered
severe pain, and extreme fear, anxiety and mental anguish.

176. Plaintiff is therefore seeking damages of not less than $500,000, in addition to
interest, costs and reasonable attorney fees.

CLAIM XI
(Negligence)

177. Plaintiff reasserts all allegations in the previous paragraphs as if fully restated
herein

178. On or about June 23, 2021, Plaintiff tripped on a rotted and raised floorboard on
the roof of Defendant’s premises and tripped.

~

179. Defendant was aware of the hazardous condition on the roof Jong before June 23,
2021, but failed to repair the floorboard or take other adequate measures to ensure guests
and staff did not walk on it.

180. Defendant’s inaction to mitigate the risk of injury to its staff falls well below the

standard for District of Columbia businesses.
(Page 29

of

33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 29 of 33

181. As aresult of the fall, Plaintiff suffered injuries to her ankle, arms and wrists,
shoulders, neck and back. She went to the emergency room after the accident to seek
treatment.

182. The full extent of Plaintiffs injuries is not known at this time. However, Plaintiff
was prescribed pain killers, and her arm was placed in a sling. She has had to return to
the emergency room after suffering severe pain in her neck, upper back and chest, and is
having difficulty breathing.

183. Plaintiff therefore seeks compensation for all out-of-pocket expenses related to
the medical care for her injuries, and further seeks compensation for her pain and
suffering of not less than $560,000.

CLAIM XII
(Negligent Supervision)

184. Plaintiff reasserts all allegations in the previous paragraphs as if fully restated
herein.

185. Plaintiff suffered damages, negative health consequences, emotional distress and
extreme anxiety as a direct and proximate cause of Mr. Donohoe and Ms. Clarke’s
unlawful and tortious actions.

186. The Board of Governors of UCLUBDC had a legal obligation to monitor and
correct Mr. Donohoe and Ms. Clarke’s actions to ensure that they did not break District
of Columbia laws and/or engage in tortious conduct.

187. Plaintiff alleges that the Board of Governors is liable for Mr. Donchoe and Ms.
Clarke’s actions under the principle of respondeat superior.

188. Plaintiff alleges that the Board of Governors is liable for all claims contained

herein under the principle of respondeat superior.

26
(Page 30 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 30 of 33

189. Plaintiff therefore asserts that the Board of Governors and each of them is jointly
and severally liable for the actions of their employees, Mr. Donohoe and Ms. Clarke.

190. Plaintiff seeks damages against the Board of Governors and each of them, jointly
and severally, in an amount not less than $500,000, including interest, costs and
reasonable attorney’s fees.

CLAIM XUT
(Wage Theft Improper Record Keeping)
DC Wage Theft Prevention Act § 32-1308 et seq.
191. Plaintiff reasserts all allegations in the previous paragraphs as if fully restated
herein.
192. District of Columbia law requires that all employers keep accurate records of the
earnings of employees, including records of earned and accrues paid time off.
193. Ms. Clarke stated to Plaintiff that sick leave and vacation time are calculated and
entered manually by Ms. Clarke and are subject to error, that Ms. Clarke felt she could
“correct,” by going back over Plaintiff's employment and deducting additional accrued
paid time off.
194. This sort of “manual” and inaccurate record keeping violates District of Columbia
law.
195. On information and belief, this form of casual record keeping was not limited to
Plaintiff and extended fo other employees as well.

196. On behalf of herself and ail other similarly situated employees whose vacation

and sick day calculations were done “manually” by Ms. Clarke, Plaintiff asserts a
} ¥Y by

27
(Page 31

of

33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 31 of 33

collective claim for a pattern and practice of violating District of Columbia wage
payment and record keeping laws.
197. On behalf of herself and all other similarly situated employees, Plaintiff seeks all
compensatory and imyunctive remedies available by law and deemed appropriate by this
Court.

CLAIM XIV

(Failure to Pay Accrued Sick Leave)
District of Columbia Code § 32-S31.01 et seq.

198, Plaintiff reasserts all allegations in the previous paragraphs as if fully restated
herein.

199. Defendant is an employer in the District of Columbia subject to the Accrued Sick
and Safe Leave Act of 2008.

200. By forcing Plaintiff to relinquish accrued sick leave for purposes other than being
off work for actually being sick, or for any purpose enumerated in the District of
Columbia Sick and Safe Leave Act, Defendant functionally abrogated its sick leave pay
obligation altogether.

201. Defendant's actions were unlawful and deprived Plaintiff of the use of her sick
leave as intended by District of Columbia law.

202. On information and belief, Plaintiff was not the only employee of UCLUBDC
subjected to Defendant’s unlawful usurpation of accrued sick leave.

203. On information and belief, Plaintiff asserts herein that Defendant had a pattern
and practice of depriving or usurping employees of accrued sick leave.

204. On information and belief, Ms. Clarke and Mr. Donohoe forced one other

employee to have to relinquish their sick leave in order to be paid for compensable work.

28
(Page 32 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 32 of 33

205. On behalf of herself and all other similarly situated employees, Plaintiff seeks all
compensatory and injunctive remedies available by law and deemed appropriate by this
Court.
AD DAMNUM CLAUSE

As a direct and proximate cause of Defendant’s unlawful discrimination and
retaliation against Plaintiff, its negligence, negligent infliction of emotional distress, and
is violation of District of Columbia wage theft and sick leave laws, Plaintiff has suffered
severe mental anguish, physical pain and injury, and severe mental and emotional stress.
She has also lost wages and has been constructively demoted. Therefore, on her own
behalf, Plaintiff seeks damages of not less than $500,000, interest, costs and reasonable
attorney's fees. As a result of the UCLUBDC Board of Governors’ negligent supervision
of Mr. Donohoe and Ms. Clarke, Plaintiff secks damages from the Board of Governors
and each of them jointly and severally, in an amount of not less than $500,000. Also, on
behalf of herself and all other UCLUBDC employees who were subject to any unlawful
pay and sick leave practices of Ms. Clarke and Mr. Donohoe, Plaintiff seeks
compensatory, injunctive and declaratory relief and all other remedies deemed
appropriate by this Court.

JURY DEMAND

Plaintiff seeks and demands a trial by jury.

29
(Page 33 of 33)

Case 1:21-cv-02047-CRC Document 1-4 Filed 07/29/21 Page 33 of 33

Respectfully submitted,

is’ Donald M. Temple

Donald M. Temple (D.C. Bar#408749
Pamela M. Keith (D.C. Bar #448421)
Law Offices of Donald Temple

1310 L St. NW, Suite 750
Washington, DC 20005
pamkeithtemplelaw@email com
202-628-1101 (O)

202-217-2774 (F)

202-302-0383 (M)

Attorneys for Plaintiff Wenda Harbour

30
